Honorable Robert S. Calvert      Opinion No. WW-642
Comptroller of Public Accounts
Capitol Station                  Re:   Article 7047a-19
Austin 11, Texas                       as amended, Admission
                                       Tax liability where
                                       admission of patron
                                       is by sales slip of
Dear Mr. Calvert:                      required amount.
         We quote from your opinion request as follows:
           "A question has arisen based upon the following
         circumstances:
           "A grocery merchandising concern has purchased
         the services of a circus for a period of six
         days, advertising daily performances in towns
         where stores of their ownership are located,
         calling attention to the fact that admission
         can only be had by producing sales slips total-
         ing thirty-five dollars ($35.00) evidencing
         the purchase of merchandise of that amount
         from one or all of their stores. Each person
         desiring admission is required to furnish the
         evidence of having purchased $35.00 worth of
         merchandise.
           "Purchase of admission by ony other means is
         not possible.
           "No admission is possible if evidence of pur-
         chase of thirty-five dollars ($35.00) worth of
         merchandise is not submitted.
           "The questions are:
                (1) Does the admission tax apply to the
                    means of admission?
                (2) If your opinion is yes then at what
                    value is the admission to be fixed?
           "Your opinion is requested,"
Hon. Robert S. Calvert, page 2     (Opinion No. W-642)


         The pertinent provisions of Article 7047a-19 are
as follows:
            "(1) Every person, firm, association of
         persons, or corporation owning or operating
         any place of amusement which charges a price
         or fee for admission, including exhibitions
         in theaters, motion picture theaters, opera
         halls, and including horse racing, dog racing,
         motorcycle racing, automobile racing, and like
         contests and exhibitions, and including dance
         halls, night clubs, skating rinks, and any
         and all other places of amusements not pro-
         hibited by law, shall file with the State Comp-
         troller a quarterly report on the twenty-fifth
         day of January, April, July and October for the
         quarter ending on the last day of the preceding
         month; said report shall show the gross amount
         received and the price or fee for admission;
         provided, however, that the report herein required
         shall be made upon the day following each amuse-
         ment, exhibition, entertainment or contest, when
         such amusement, exhibition, entertainment or con-
         test is not held continuously at a regular fixed
         place or establishment; and further provided,
         however, no tax shall be levied under this Section
         on any admission collected for dances, moving
         pictures, operas, plays and musical entertain-
         ments, all the proceeds of which inure exclusively
         to the benefit of state, religious, educational
         or charitable institutions, societies, or organiza-
         tions, if no part of the net earnings thereof inures
         to the benefit of any private stockholder or individual
         or for any type of exhibition or amusement conducted
         by and for which all of the net proceeds inure to
         the benefit of a nonprofit corporation organized
         and chartered under the laws of the State of Texas,
         for the purpose of encouraging agriculture by the
         maintenance of public fairs and exhibitions of
         livestock; and provided further, that entertain-
         ments such as motion pictures, operas, plays and
         like amusements held at a fixed and regular es-
         tablished motion picture theater where the admission
          charge is less than one dollar and one cent ($1.01)
         per person, and where no tax is due hereunder, shall
         be relieved from the filing of a report and the
         payment of a tax levied under the provisions of
          this Section. Said person, firm, association of
         persons, or corporation, at the time of making such
          report shall pay to the Treasurer.of this State a
          tax in rates and amounts as hereinafter provided.
Hon. Robert S. Calvert, page 3    (Opinion No. W-642)


           “(6)  There is hereby levied on the amounts
         paid for admission by season ticket, subscription,
         or lease for admission to any place of amusement,
         a tax equivalent to ten per centum (10s) of the
         amount paid therefor, provided a single admission
         to the place of amusement would be subject to
         taxation under the foregoing provisions.
           “(7)  The taxes herein levied shall not
         apply to complimentary tickets and passes
         for which no admission charge is collected."
         You have furnished us additional information to
the effect that the grocery merchandisin,
                                        0 concern has purchased
only a stipulated number of performances to be given in speci-
fied cities. The grocery concern has not gained control over
the manner in which the performances are to be given, does not
have the right to require additional performances, and cannot
exercise control over individual performers. Under these facts,
it is clear that the only thing which the grocery merchandising
concern has purchased is the exclusive right of admission to a
specified number of performances of the circus. The admission
tax ".   . applies to the payment of admission, not to the ad-
mission'itself, and as soon as payment for admission is made
the tax attaches, whether or not the admission ever takes place,
and no refund of the tax can be allowed by reason of non-use
of the tickets unless the admission also is refunded.!' U.S.
      Congressional and Administrative News, Federal Tax
                                                     -   Reg?l-
%%ns    (lg$), g 101.4,  p. 1461.
         It is apparent that the admission tax accrues in the
situation you describe. Section 6 of Article 7047a-19 quoted
above, states that the amount of the admission tax upon any
"lease" for admission to any place of amusement is ten per
cent (10s) of the smount paid therefor where a single admission
would be subject to taxation. A single admission to a circus
would be taxable under Article 7047a-19, Section 1. The pur-
chase of the exclusive right of admission by the grocery con-
cern is, in effect, a "lease" of the admissions to a specified
number of performances. Consequently, you are advised that
the admission tax is to be calculated at the rate of ten per
cent (10%) of the amount paid by the grocery merchandising
concern to the owner of the circus.
                        SUMMARY
              Admission taxes are due where a grocery
         merchandising concern purchases the services
         of a circus for a specified period, advertising
         daily performances in towns where stores of their
                                                             ,


Hon. Robert S. Calvert, page 4         (Opinion No. W-642)


           ownership are located, calling attention
           to the fact that admission can on1 be had
           by producing sales slips totaling 835.00,
           evidencing purchase of merchandise of that
           amount from one or all of their stores. The
           amount of the tax is to be calculated at the
           rate of ten per cent (10%) of the amount paid
           by the grocery merchandising concern to the
           owner of the circus for the exclusive right
           of admission to the specified number of per-
           formances.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas

                             By:
                                   y/Jack N. Price
                                     Assistant
JNP:cm
APPROVED:
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
L. P. Lollar
Robert T. Lewis
Wallace Finfrock
Thomas Burrus
REVIEWED FOR THE ATTORNEY GENERAL
By:   W.   V. Geppert